Name: Commission Regulation (EEC) No 473/88 of 18 February 1988 fixing for Great Britain the level of the variable slaughter premium for sheep and the amounts to be charged on products leaving region 5
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 2. 88 Official Journal of the European Communities No L 47/21 COMMISSION REGULATION (EEC) No 473/88 of 18 February 1988 fixing for Great Britain the level of the variable slaughter premium for sheep and the amounts to be charged on products leaving region 5 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Whereas, pursuant to the provisions of Article 9 ( 1 ) of Regulation (EEC) No 1837/80 , for the week beginning 18 January 1988, the variable slaughter premium for sheep certified as eligible in the United Kingdom is to be in accordance with the amounts fixed in the Annexes hereto ; whereas, for that week, in the light of the Judg ­ ment of the Court of Justice of 2 February 1988 in Case 61 /86, the provisions of Article 9 (3) of Regulation (EEC) No 1837/80 and of Article 4 of Regulation (EEC) No 1633/84 lead to the amounts to be charged on products, leaving region 5, being fixed in accordance with those Annexes ; Whereas, as regards the controls necessary for the appli ­ cation of the provisions relating to the said amounts, the system of controls provided for by Regulation (EEC) No 1633/84 should be maintained without prejudice to the preparation of any more specific provisions following the abovementioned Judgment of the Court of Justice, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 3908/87 (2), Having regard to Commission Regulation (EEC) No 1633/84 of 8 June 1984 laying down detailed rules for applying the variable slaughter premium for sheep and repealing Regulation (EEC) No 2661 /80 (3), as last amended by Regulation (EEC) No 1860/86 (4), and in particular Articles 3 ( 1 ) and 4 ( 1 ) thereof, HAS ADOPTED THIS REGULATION : Whereas the United Kingdom is the only country which grants the variable slaughter premium, in region 5, within the meaning of Article 3 (5) of Regulation (EEC) No 1837/80 ; whereas it is necessary therefore for the Commission to fix, for the week beginning 18 January 1988 , the level of the premium and the amount to be charged on products leaving that region ; Article 1 For sheep or sheepmeat certified as eligible in the United Kingdom in region 5, within the meaning of Article 3 (5) of Regulation (EEC) No 1837/80, for the variable slaughter premium during the week beginning 1 8 January 1988 , the level of the premium is fixed at 176,080 ECU/100 kilograms of estimated or actual dressed carcase weight within the limits laid down by Article 1 ( 1 ) (b) of Regulation (EEC) No 1633/84. Whereas Article 3 ( 1 ) of Regulation (EEC) No 1633/84 stipulates that the level of the variable slaughter premium is to be fixed each week by the Commission ; Whereas Article 4 ( 1 ) of Regulation (EEC) No 1633/84 lays down that the amount to be charged on products leaving region 5 shall be fixed weekly by the Commis ­ sion ; Article 2 For products referred to in Article 1 (a) and (c) of Regula ­ tion (EEC) No 1837/80 which left the territory of region 5 during the week beginning 18 January 1988 , the amounts to be charged shall be equivalent to those fixed in the Annexes hereto .Whereas Council Regulation (EEC) No 2658/87 (*) intro ­ duced from 1 January 1988 a new combined nomencla ­ ture meeting the requirements of both the Common Customs Tariff and the Community's statistics of foreign trade and replacing the previous nomenclature ; (') OJ No L 183, 16. 7. 1980, p. 1 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 18 January 1988 . (2) OJ No L 370, 30. 12. 1987, p. 16. (3) OJ No L 154, 9 . 6. 1984, p. 27 . (4) OJ No L 161 , 17. 6 . 1986, p. 25. 0 OJ No L 256, 7. 9 . 1987, p. 1 . No L 47/22 Official Journal of the European Communities 20. 2. 88 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 February 1988 . For the Commission Frans ANDRIESSEN Vice-President 20. 2. 88 Official Journal of the European Communities No L 47/23 ANNEX Amount to be charged for products leaving region 5 during the week commencing 18 January 1988 (ECU/100 kg) Amounts CN code A. Products qualifying for the premium specified in Article 9 of Regulation (EEC) No 1837/80 B. Products specified in Article 4 (4) of Regulation (EEC) No 1 633/84 (') l Live weight Live weight 0104 10 90 82,758 0 0104 20 90 0 Net weight Net weight 0204 10 00 176,080 0 0204 21 00 176,080 0 0204 50 11 0 0204 22 10 123,256 0204 22 30 193,688 0204 22 50 228,904 0204 22 90 228,904 0204 23 00 320,466 0204 30 00 132,060 0204 41 00 132,060 0204 4210 92,442 0204 42 30 145,266 0204 42 50 171,678 0204 42 90 171,678 0204 43 00 240,349 0204 50 13 0 0204 50 15 Il 0 0204 50 19 0 0204 50 31 0 0204 50 39 0 0204 50 51 0 0204 50 53 || 0 0204 50 55 . 0 0204 50 59 II 0 0204 50 71 0 0204 50 79 Il 0 0210 90 11 228,904 0210 90 19 320,466 1602 90 71  unboned (bone-in)  boned or boneless 228,904 320,466 (') Eligibility for these reduced amounts is subject to compliance with the conditions laid down in the second subparagraph of Article 5 (3) of Regulation (EEC) No 1633/84.